UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
BRYAN FERNANDEZ, et al.,                                       :

                          Plaintiffs,                        :     16 Civ. 2762 (GWG)

        -v.-                                                 :     ORDER

HR PARKING INC., et al.,                                     :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        The trial scheduled for June 21, 2021, is cancelled.
        Because this case contains one or more claims arising under the Fair Labor Standards
Act, the parties must file a joint letter or motion that addresses whether the settlement is fair and
reasonable in light of the requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199
(2d Cir. 2015),
        Any such letter or motion shall be filed by July 8, 2021, and must address the claims and
defenses; the defendants’ potential monetary exposure and the bases for any such calculations;
the strengths and weaknesses of the plaintiffs’ case and the defendants’ defenses, any other
factors that justify the discrepancy between the potential value of plaintiffs' claims and the
settlement amount; the litigation and negotiation process; and any other issues that might be
pertinent to the question of whether the settlement is reasonable (for example, the collectability
of any judgment if the case went to trial).
        The joint letter or motion must also disclose the attorney fee arrangement, attach a copy
of the retainer agreement, and provide information as to actual attorney’s fees expended.
Finally, a copy of the settlement agreement itself must accompany the joint letter or motion.
        SO ORDERED.

Dated: June 18, 2021
       New York, New York
